 WESTCHESTER ROCKLAND NEWSPAPERSWestchester Rockland Newspapers,Inc., d/b/a TheHerald StatesmanandNewspaper'Guild of NewYork,Local3,AmericanNewspaperGuild,AFL-CIO. Case 2-CA-11495February 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn August 23, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in certain unfair labor practices as allegedinthecomplaintand recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneralCounsel and Charging Party filedexceptions to the Decision and supporting briefs andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.The issue here, as phrased by the Trial Examiner,iswhether "Respondent refuse[d] to incorporate intothecontractbeingnegotiated . . . whateveragreementmight be reached concerning certainconditions of employment . . . enumerated in thecomplaint." The complaint mentions the subjects of"pensions, hospital and medical benefits, maternityleave,military leave, sick leave, severance pay,dismissal notice pay and related matters," as thoseconditions of employment which Respondent refusedto include in any agreement. The Trial Examinerdismissed the complaint. In so holding, he concludedthat Respondent "did say more than once that .. .[it]would not include certain things in thecontract," but that the Union indicated little, if any,protest against this position nor did "Respondentadamantly insist to impasse upon its demands thatcertain conditions of employment be excluded fromthecontract."We find merit in the GeneralCounsel's and Charging Party's exceptions to thisfinding.Briefly, the record shows that the Union wascertifiedasbargaining representative on June 6,1967.From June 6 through December 27, 1967,'Respondent met with the Union in 22 bargaining371sessions.The General Counsel and Charging Partyrely on the testimony of the Union's chief negotiatorWilliam South who was not discredited by the TrialExaminer.Respondent presented no witnesses torebutSouth'stestimony.Theuncontradictedtestimony of South shows that on August 29 or at alatermeeting, Respondent, represented by ThomasDignan, stated that it had a sick leave policy, but"was not prepared to write that into the contract."Similarly, on September 20, Respondent stated thatithad a policy on dismissal pay, but "would not putit into the contract."At the November 20 meeting, Respondentconceded that it had a group hospitalization policyin effect which covered all employees within theWestchesterRockland group.Respondent addedthat it intended to expand the present coverage, butthat it "would not include hospitalization into (sic)the contract."At the same meeting, Respondentadmitted that there was a "company policy onpensions," that it in fact has "retired people undercompany policy." However, Respondent rejected theUnion's proposal that such policy be reduced tocontract language stating "that the company policycould not be included in the contract." In regard toseverance pay, South testified that Dignan said,"from time to time they [employees] had receivedmoney when they separated from the company.However, there was no policy, no set policy on, thisquestion, and, no, he would not agree to writeseverance pay into the contract." Dignan made itplain that Respondent was willing to talk about thematter forever. At this same meeting on November20, Respondent indicated that the past practice hadbeen to give notice pay. Respondent "here alsoconcluded that [it was] not prepared to write thisinto the contract." Finally, at the December 15meeting, the parties discussed an incentive pay planand Respondent stated that it was not going to writethis into the contract either.We cannot agree that by engaging in such acourseofbargaining,Respondentwasmerelyrequesting that the Union agree to leave certainmatters to its discretion. On the contrary, it is clearfrom the evidence set out above that Respondentasserted unequivocally on several occasions that itwould not include in a contract any agreement thatmight be reached on certain mandatory subjects ofbargaining. Under these circumstances, any protestsby the Union would have been an exercise in futilityfor to insist at this stage upon agreement to reducethe result of any negotiations to writing would haveforeclosednegotiationsonthatsubject.Theannouncement in advance of a determination not tocomply with the statutory requirement to reduce anyunderstanding reached to a signed and bindingagreement displays the absence of a good-faithintention to conclude an agreement. Such avoidanceof the statutory obligation is a violation of Section'Unless otherwise indicated,all dates herein occurred in 1967174 NLRB No. 62 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(5). Further by stating that it would not includeeven existing company policies in the contract,Respondent foreclosed bargaining with respect tothesemandatoryareas.Suchforeclosureistantamount to a refusal to negotiate about suchsubjectmatters and each instance is an independentviolation of Section 8(a)(5) of the Act. Accordingly,we find that Respondent violated Section 8(a)(5) and(1) of the Act by stating that it would not include ina contract any agreed on provisions concerningpensions, hospital and medical benefits, sick leave,severance pay, dismissal notice pay and incentivepay plan.2THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom,and from like or relatedconduct,and that it take certain affirmative actionto effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Westchester Rockland Newspapers, Inc., d/b/aThe Herald Statesman, is an Employer within themeaning of Section 2(2) of the Act, engaged incommerce and business affecting commerce withinthe meaning of Section 2(() and (7) of the Act.2.Newspaper Guild of New York, Local 3,American Newspaper Guild, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.By stating that it would not include in acontractanyagreedonprovisionsconcerningpensions, hospital and medical benefits, sick leave,severance pay, dismissal notice pay and incentivepay plan, Respondent violated Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that Respondent,Westchester Rockland Newspapers, Inc., d/b/a TheHerald Statesman, Yonkers, New York, its officers,agents,successors,andassigns,shalltake thefollowing action:1.Cease and desist from.(a)Refusing to bargain collectively in good faithwithNewspaper Guild of New York, Local 3,AmericanNewspaperGuild,AFL-CIO, as theexclusivebargainingrepresentativeofallitsemployees in the following appropriate unit:The record does not contain evidence showing that Respondent refusedto include in a contract any agreement reached on maternity and militaryleave, items mentioned in the complaint.All district advisors, junior district advisors, andclericals employed in the circulation departmentof The Herald Statesman plant, exclusive of allotheremployees,guards,and supervisors asdefined in Section 2(l 1) of the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively in goodfaithwith the above-named Union as the exclusivebargaining representative of the employees in theheretofore described appropriate unit and embodyany understanding reached in a signed contract.(b)Post at its plant in Yonkers, New York,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 2, shall after beingduly signed by Respondent's representative, shall bepostedbyRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.ReasonablestepsshallbetakenbyRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 2, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.In the event that this Order is enforcedby a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "aDecree oftheUnited States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively in goodfaithwithNewspaper Guild of New York, Local 3,American Newspaper Guild, AFL-CIO, as the exclusiverepresentative of the employees in the bargaining unitdescribed belowWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain collectively in goodfaithwith the above-named Union, as the exclusiverepresentative of all employees in the bargaining unitdescribed below and, if an understanding is reached,embody such understanding in a signed agreement Thebargaining unit is-All district advisors, junior district advisors, andclericals employed in the circulation department ofThe Herald Statesman plant, exclusive of all other WESTCHESTER ROCKLAND NEWSPAPERS373employees,guards, and supervisors as defined inSection 2(11) of the Act.DatedByWESTCHESTER ROCKLANDNEWSPAPERS, INC. D/B/ATHE HERALD STATESMAN(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, FederalBuilding, 36th Floor, 26 Federal Plaza, New York, NewYork 10022, Telephone 212-751-5500.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial ExaminerA hearing in theabove-entitled proceeding was held before me at NewYork City, New York,on July 8, 9 and 10, 1968, oncomplaint of the General Counsel against WestchesterRocklandNewspapers,Inc.,d/b/aTheHeraldStatesman,herein called the Respondent or the Company.The issue in litigation is whether the Respondent refusedto bargain with a certified majority representative of itsemployees in violation of Section 8(a)(5) of theAct. Thecharge was filed on January 31,1968, and the complaintissued onMay 17. "Briefs were filed at the close of thehearing by all parties.Upon the entire record, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation engaged, invariousplaces in the State of New York, in thepublication, sale and distribution of newspapers. The solelocation involved in this proceeding is its place of businessin the city of Yonkers, New York, where it publishes anewpaper called The Herald Statesman. During the pastyear,a representative period, in the course of itspublishing operations the Respondent held membership in,and subscribed to, various interstate news services,including, among others, Associated Press, and derivedgross revenues from its publishing operations in excess of$200,000.During the same period it derived grossrevenues in excess of $50,000 from advertising theproducts of firms engaged in interstate commerce. I findthat the Respondent is engaged in commerce within themeaning of the Act, and that it will effectuate the policiesof the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of New York, Local 3, AmericanNewspaper Guild, AFL-CIO, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Issue PresentedThis is a refusal-to-bargain case. Following the Union'scertification in a Board election proceeding, there were 22bargaining sessions, some of them long enough to justifydinner recesses, spanning a 6-month period from Junethrough December of 1967. Every variety of proposal andcounterproposal, written and oral, was discussed at greatlength.The written proposals were received in evidence;there is no claim they evidence any illegality. The proofsaid to establish the Respondent's pervasive rejection ofthe collective-bargaining principle consists almost entirelyof oral testimony by two union representatives, HarryFisdell and William South, who led the discussion on theirside of the table. Their stories fill over 230 of the 269pages of the total transcript of testimony. Essentially it isargued that the Respondent's bad faith, the conduct nowsaid to have been illegal, is to be gleaned by detection of aphrase here and a phrase there uttered by ThomasDignan, the company lawyer who did most of the talkingfor management, during the very extensive and exhaustivetalks.The damning words were quoted by UnionRespresentative South, whose testimony came more thana half-year later and shows calculated coloration with aneye to adding persuasion to the complaintThere is an unusual oddity in what could loosely becalled the pleadings in this particular proceeding. BecausetheGeneral Counsel's final theory of the case must beappraised in the light of the total record, it is necessary atthe outset to consider the significance of these documentsreceived in evidence. Especially does fairness dictate suchcareful analysis of the total picture of the case, becausetheRespondent's good faith has been questioned, andbecause the conduct of the Union agents bears aninescapable relationship to that of the company official ina case of this kind. Cf.Times Publishing Company, 72NLRB 676.The following are the sole two paragraphs of thecomplaintwhich spell out the unfair labor practiceallegations:10.Since on or about August 1, 1967, Respondentnegotiatedwith the Union in bad faith, with nointention to enter into any final or binding collectivebargaining agreement with it.11.On or about August 23, August 29, September20 and November 20, 1967, when the Union requestedRespondent to discuss and negotiate respecting thesubjectsof pensions, hospital and medical benefits,maternity leave,military leave, sick leave, severancepay,dismissalnoticepayandrelatedmatters,Respondent, by Thomas G. Dignan, its Labor RelationsManager and agent, stated that it would not include inany agreement to be reached with the Union anyprovision respecting the subjects described herein aboveand thereby foreclosed any bargaining with respectthereto.The complaint issued on May 17. That same day, onbehalf of the Regional Director, whose complaint this is, aletterwent to the Union, which filed the charge, and tothe Company. Except for here irrelevant formal language,it reads as follows:Re: Case 2-CA-11495The above-captioned case charging a violation underSection 8 of the NationalLaborRelationsAct, asamended,hasbeencarefullyinvestigatedandconsidered. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsofar as you allege that the above-named Companynegotiated from a predetermined position with respecttowages and certain other subjects of collectivebargaining, the evidence is insufficient to support suchconclusion. The evidence establishes that the Companyconsidered your proposals and offered its own proposalsforimprovementsandmodificationsforyourconsideration and was willing to negotiate with respectto those subjects. I am therefore refusing to issue acomplaint with respect to the aforesaid allegation. Theremaining portions of your charge are being processedfurther in a complaint being issued at this time.At the end of the second day of the hearing the GeneralCounsel was asked whether this letter still reflected hisposition, and he reaffirmed it. The next day, sensitive tothe apparent inconsistency between the "refusal to issuecomplaint" letter, and the complaint as served upon theRespondent, General Counsel explicated a theory, sayingthat the Respondent never intended to enter into acontract with the Union, that its representatives had saidtheywould not include certain specified conditions ofemployment in any agreement, and that each suchseparate statement of refusal constituted "an independentunfair labor practice." Proof that such precise statementsof refusal were uttered by the company agent is said to befound in the testimony of Mr. SouthSouth is also the representative of the Union who filedthe charges, the original on January 31, 1968 and anamended one on May 6. The two charges, each inidentical language, state only as follows:Since on or about June 6, 1967, and continuouslythereafter the Employer has violated Sections 8(a)(1)and (5) of the Act by engaging in a course of surfacebargaining with the Guild, with no good faith intentionof concluding an agreement.By these and other acts, the Employer has violateditsduty to bargain in good faith, and has, andcontinuesto,restrain,interferewithand coerceemployees in the exercise of their Section 7 rights.Significantly, even as late asMay 6, only 11 daysbefore issuance of the complaint, South said nothingabout the Company having refused to include matterssubject to mandatory bargaining in a collective-bargainingagreement.All of the foregoing caused counsel for theRespondent to state at the hearing, not without someplausible justification: ". . . there has been a dismissal ofany predetermination on the part of the company withregard to bargaining in bad faith."I can only read these "pleadings" in their totality, plusthe statements of position in support of the complaint, asintended to charge that the Respondent showed its badfaith by refusing to incorporate in a signed contract theparties' agreement on conditions of employment which aremandatory subjects of collective bargaining. For the rest,thereissuch inconsistencybetween theRegionalDirector'sdismissal letter and the complaint, as toprecludeconsiderationnow of any other theory ofillegalityor factual allegation of wrongdoing, howeverphrased, either in the complaint or in the briefs of theUnion and General Counsel. Clearly the investigationsatisfied the Government that the Respondent consideredalltheUnion'sproposalsandoffereditsowncounterproposalsforimprovements.Thefurtherstatement, in the dismissal letter, that the Company "waswilling to negotiate with respect to those subjects," is aconclusion that the Respondent in fact discussed allmatters brought up by the Union in the bargainingconferences.With this, the complaint allegation that theCompany "foreclosed any bargaining with respect" toeight subjects- plus --- is simply another way of sayingthat it did not bargain, an attempt to avoid the contraryfindingmade before issuance of the complaint. And thesame is true of the phrase, repeated again and againthroughout theUnion'sbrief,thattheRespondent"foreclosed meaningful negotiation."While counsel for the Union was present at the hearing,he participated little in the examination of witnesses, andrefrained from articulating statements of position. Thewitnesses, however, were representatives of the Union.Much of their testimony, as well as the major burden oftheUnion'sbrief,appear as reiteration of factualassertions and arguments of law already found withoutmerit by the Regional Director and removed from thecase.In consequence of all this, the issue to be decided is averynarrowone.Did the Respondent refuse toincorporate into the contract being negotiated -- or in anycontract- whatever agreement might be reachedconcerningcertainconditionsofemployment, thoseenumerated in the complaint? And the question is notwhether it proposed that certain things be left out of thecontract, or that they be left to the employer's unilateraldetermination during the life of the agreement. This beingthe case, two rules of law are applicable. Refusal toreduce to writing all terms and conditions of employmentduly negotiated and agreed upon constitutes an unfairlabor practice as of old.Heinz v. N.L.R.B.,311 U.S. 514Thisprinciplenecessarily includes similar refusal toembody in the contract only some, although not all theconditions of employment involved. Together with thiscase must be consideredN.L.R.B. vWooster Division ofBorg-Warner,356 U.S. 342, where the employer insisted,before agreeing to sign any contract, upon inclusion of aclausewhich did not deal with subjects of collectivebargaining, i.e., an employee ratification voteThe twocases are complementary. An employer may not refuse tosign a contract covering conditions of employment; anemployer may not refuse to sign a contract because theunion will not agree to incorporate a matter which is nota condition of employment. A critical element of theunfair labor practice found in both cases was that indemanding its terms be accepted, the employer insisted tothe point of impasse. It is not enough that an employersuggests,requestsorproposes that there first be aratificationvote; it is not enough that an employerproposes or requests that particular employee benefits,even if agreed upon, be kept to oral understanding, oreven to later unilateral change by the Company. In eithercase it would not be illegal for the union to consent, and,if,in consequence of open discussion and negotiation, itvoluntarily went along with such company proposals, toestablish the collective-bargaining relationship on thatbasis.The Facts of this CaseDismissalof the ComplaintFollowing the election in the circulation department,theUnion was certified by the Board on June 6, 1967.The first bargaining session took place the same day. Atintervals of about 1 week, there followed a total of 22meetings, the last on December 27. Three or four personsappeared for each side every time. At the first session, andthrough July 26, Union Representative Fisdell was aprincipal spokesman, while Lawyer John Donovan led for WESTCHESTER ROCKLAND NEWSPAPERStheCompany. Thereafter Representative South led thediscussion for the Union, and Attorney Dignan for theCompany. On June 14, the Union gave the Company avery comprehensive set of proposals, 34 pages long. Twomeetings later the Company presented 4 pages oftypewritten proposals with 8 articles and at the next week4 more pages with 12 further contract articles. There wascontinuous discussion of all subjects, each side arguing itsposition repeatedly. Bargaining was hard, on both sides.The Company held firm, on both freedom to manage thebusiness with a minimum of control by the Union, andunwillingness to grant economic improvements, althoughitdidmake some concessions, small as they may haveappeared to the Union. The Union pressed doggedlythroughout for increases in bonus and incentive pay plusan across-the-board wage raise. The talking went oncontinuously after South took over for the Union onAugust 1. As time went on each side submitted writtenrevisionsof certain of its contract proposals. Southtestified that from the moment he came on the scene heaccused the Company of bad faith, but it is clear heequated what he viewed as an unyielding refusal to give,with an unlawful refusal to negotiate.The Union submitted a schedule of minimum wages atthe start, substantially higher than the existing one, plus ademand for a 20 percent general wage increase. TheCompany made its first wage offer on September 28,limited to an increase in minimum wage rates for thevarious classifications.At the next meeting the Unioncame back with a revised wage demand lower than itsoriginal one. Talking continued, and, after a dinner recess,theUnion lowered its across-the-board wage increasedemand for 20 percent to 15 percent. Now Dignan, for theCompany, suggested increasing starting pay by $2.50 perweek. The Union felt this was so little it retracted its lastwage suggestion.Apace with these discussions about minimum pay, therewas much talk of the incentive pay involved.WhileSouth's running comments at the hearing do show therewas some give and take on this aspect of compensation,his testimony is not clear as to precisely how the variousproposals would affect the earnings. Indeed he referred toincentive and bonus at times separately, and at times asthough the two were one in the same.The Trial Examiner asked him to explain preciselywhat all this meant, and he answered only: "I think youbetter have the circulation director explain it to you. It's avery complicated system." No one else bothered to clarifythe record on what is now said to be a very importantpartof the case in support of the complaint; theRespondent called no witnesses concerning the bargainingat all. In any event, with the General Counsel concedingthe Company considered all proposals and even suggesteditsown improvements, the question is not reallyimportant.Talk about money became the principal subject in theensuing sessions. At the last one, on December 27, in adesperate effort to reach agreement, South suggested, ashe said, $130 base rate plus $6 per 100 of increased salesback to May of 1967, whatever this meant, and evenproposed doing away entirely with the bonus plan. Hewent on to say that the Company proposed $150 incentiveceiling and only $3.50 per 100 of increased sales back onlyto July of 1967, and that this represented an increase inexisting pay. The meeting ended when South announcedthat in his judgment an impasse had been reached andtaiatno purpose would be served by further talk. Hiscritical testimony on this point follows:375Well, I stated at this time that it seemed to me thatmanagement was not really serious in trying to reachan agreement with the Guild, since they were offeringus in many cases things that were below what waspresent company practice.They offered us an incentive plan that had been ineffect for approximately 6 months, and now I recall Imentioned the fact that we had probably reached animpasse and we could probably make better progress ifwe recessed and just went back and talked things overamongst ourselves and wait until something developedbefore scheduling another meeting; words to that effect.It is to be noted that, as this testimony by Southhimself shows, what kept the parties from reachingagreement,what constituted the basis of the impassereached, was the Company's refusal to make economicconcessions satisfactory to the Union. The Union neveragain requested a meeting, and none has been held.Among the fringe benefits the Union wanted to talkabout, and as to which it made specific proposals, werelifeinsurance,pensions,hospitalization insurance anddismissal and severance pay. One of the concerns voicedby the Company on these items, especially those involvinginsurance policies, stemmed from the fact The HeraldStatesman, the separate company doing the bargaining, isan integral part of what is called the WestchesterRockland Newspapers Inc., and which in turn is embracedwithin the Gannet Chain, a still broader organization ofnewspapers. Dignan expressed the thought that this aspectof compensation followed company policy on the broaderbasis, and therefore could not easily be varied for a smallsegment of the larger group, especially where insurance isinvolved, with its lesser premium cost and higher benefitsresulting from greater coverage. These are the conditionsof employment which, according to the complaint, theRespondent refused to include in any contract that mightbe negotiated, and these were the pin-pointed refusalswhich, as the entire case was narrowed, constituted the"independent unfair labor practices."In his extended testimony South quoted Dignan as besthe could, admitting he did not recall the words used. Allhe had to refresh his memory were very brief and sketchynotes of the meetings. A reading of his total testimonyshows clearly, however, that whether with deliberate intentor not, time and again he merged three ideas in his recital- refusal to discuss, refusal to grant and refusal toinclude in a written contract. If his words - purportedlyquoting Dignan - be taken out of context, simply liftedfrom the transcript pages, it will appear that more thanonce Dignan did say that the Company's policy on someof these matters, or even whatever he might agree uponwith South for changes, he would not agree to incorporatein the agreement later. But if every word spoken by Southas a witness be considered, there arises a considerabledoubtwhether the lawyer really flatly stated, withirrevocable finality, such anticipatory refusals, certainlywith respect to some of these items. The real flavor ofSouth's testimony can best be appreciated by a reading ofallhis recital, but a decision of this kind can hardlyrestate the record testimony in its entirety. A sampling ofthe more pertinent phrases South used must suffice.On severance and dismissal pay: "You [Dignan] said atthat time [September 20] this was company policy but youwere not going to put it in the contract."Q.At no time did I refuse to discuss with youanythingwith regard to severance or dismissal pay,isn't that true? 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes, and it is true to the extent that you alwaysconcluded that there will be no severance pay, there willbe no severance pay in the contract.You made it plain on other occasions that we willtalk about it forever.****Q. Isn't it true that I gave you the reasons why wedidn't want to include the severance pay, even back inJuly and August meetings, myself or Mr. Dastyck gaveyou the reasons, and Mr Fisdell?TRIAL EXAMINER: Why you didn't want to include itwhere?MR. DIGNAN: Why we didn't want to grant severancepay.Why we didn't want to grant the proposal.A.You stated that you had found from pastexperience that it was a liability This is why you didn'twant to go along with it. Of course, our contention waswhy should people in Yonkers be any different from thepeople in the Gannett chain who got severance pay.Q. And we said we didn't want to have any increasedcosts, isn't that correct.A. That's correct.Q. So we never refused to discuss severance pay?A. You refused to the extent you said we will talkabout it forever, but you will never get it.On incentive plan pay: "My notes also show me[December 15 meeting] that on the question of theincentive plan management was not going to write thisinto the contract, ..."Q.... What did anybody say about a contract?THE WITNESS: That they would not include it in acontract.TRIAL EXAMINER: Who said that?THE WITNESS: Mr. Dignan*****On cross-examination, still speaking of the December15meeting:Q. During those two meetings there was no refusal todiscuss anything with regard to wages and to benefits,is that correct?A.Well, there was no denial on management's partto discuss them. There was a refusal, I thought, toincorporate them into the terms of the contract andcome to an agreement."On wage increases: "He said he would not write ageneralwage increase into the contract." Later: "Mynotes are vague on the question of wages. However, I dohave a note here where management stated that they werenot opposed to wages in the contract." Again: "No, youdid not say you were going to give a wage increase. Yousaid there would be no wage increase other than theproposed incentive plan."These references, in South's testimony, some direct andsome tangential, to the Company's expressed concernabout economic cost and refusing to yield to the substanceto the union demands, greatly weaken the contention thattheRespondent insisted upon already established broadcompany policies, or upon exclusion from any contract ofall reference to these matters.There is like confusion in South's recollection of thetalk about pensions, and life and hospitalization insurance."We next discussed the question of pensions andmanagement referred to the fact that there is a companypolicy on pensions and it is more or less subject to theindividual involved. It is not a set plan. It is not a fundedplan, but they have retired people under company policy. Iagain suggested whether the company policy could bereduced to language and included in the contract. I wastold no, that the company policy could not be included inthecontract."On hospitalization:"Irecall[alsoNovember 20] there that on the question of hospitalizationmanagement said that they had a group policy thatcovered all employees within the Westchester Rocklandgroup, and if they didn't want to separate any of theemployees from that group since the larger of the group,of course, the better coverage and the advantage of abetter premimum was involved." Also: "Well, he alludedto the fact that all these policies were not actuallycompany policies but chainwide policies. That they appliedto all the properties of the Rockland Westchester group,and that he could not see - he could not agree, forinstance, that the possibility that this small group ofpeople in the circulation department of The HeraldStatesman would be negotiating benefits for the wholechain "ThesequotationsarefromSouth'sdirecttestimony.On cross-examination he injected another element in hisstory,and then it seemed he was saying what theCompany wanted was not to change things for the smallgroup of employees, that it preferred treating thecirculationdepartmentofTheHeraldStatesmaneven-handedly with any other of its workmen. "whatever subjectwe were discussing, you [Dignan]referred to that we could not agree to the Guild proposalson issues that were chainwide." Again, he quoted Dignan.that we could not negotiate increases or any type ofbenefits with you because we had to do it for the wholeWestchester Rockland? A Because the whole WestchesterRockland group were covered by these plans. That's theway you put it."As stated above, all of the foregoing excerpts from thetestimony transcript are but examples of South's story.There is more of vacilation and indirection in many otherportions of his recital, particularly with respect to theitems which, according to the complaint, the Companywanted to exclude from the contract. Nevertheless,however Dignan may have argued, again and again, thatthe Company would not make changes in these benefits,would not agree to the improvements sought by theUnion, I think the record as a whole does warrant afinding that on a number of occasions he also said he didnot want to include some of these matters in a writtenagreement. Severance pay, also called "notice" pay, seemsto be a benefit the Company gives to some employees wholeave and not to others. He did say the Company decidedthis according to the individual involved, and I do believehe wanted to retain the privilege of a freehand for thefuture.And as to benefits made available to employees viainsurancepolicies,suchashospitalizationand lifeinsurance, it is to be expected that the Company wouldwant to retain a uniform coverage over as large a groupof employees as possible so that the employees themselvesmight enjoy better conditions. There is no question butthat all these matters- pensions, medical payments,maternity, military and sick leave, severance pay, etc., -are conditions of employment, and that the employer isobligated under the Statute to bargain about them ondemand. It is also well established that where agreementis reached on any of these subjects, the employer must, byvirtue of Section 8(a)(5) of the Act, consent to theirinclusion in a signed contract if the union insists. And, asthe Union here argues extensively in its brief, in neithercase- refusal to bargain or refusal to incorporate into WESTCHESTER ROCKLAND NEWSPAPERSthe contract - could the Employer successfully defend onthe ground that other of its employees, not represented bythe Union, might be affected.But the real problem in this case is to distinguishbetween a company's request that the union agree to leavecertainmatters to the employer's discretion, as againstwhat can be characterized as adamant insistence thatcome what may, no matter what else might be agreed,never would the company yield its absolute freedom forindependent action, contract or no contract. A negotiatorwill often say, in the heat of discussion "I will not giveyou a raise," or "I will never yield on this point," and yetin the end compromise the position. In evaluating thetotalityof these extended discussions, itmust beremembered that this Union might well have agreed,perhaps asa quid pro quofor an immediate 15 percentacross-the-board general wage increase, to leave somefringebenefits- especially those covered by blanketinsurance policies or those that only occasionally arise,like severance pay - as management prerogatives.' HadDignanmanaged to satisfy the Union's direct moneydemands, and won agreement to leave severance pay,pensions and insurance benefits outside the contract, nofault would be found with him today.It is for this reason that both the Board and Court havepinpointed the critical test of illegality in situations of thiskind as whether or not the employer's demands wereinsisted upon to the point of impasseInBorg-Warner,supra,theBoardstatedthedeterminative factual situation as follows:It is abundantly clear to us from the record as a wholethat the Respondent was not merely proposing itsrecognition and employee - ballot clauses as matterswhich the Union could voluntarily accept or reject. Onthe contrary, it appears that the Respondent wasadamantly insisting on the inclusion of these two clausesasaconditionprecedent to the execution of anyagreement. This conclusion is well supported by the factthat,notwithstanding the Union's rejection of theseclausesattheoutset,theRespondent neverthelessutilized the bargaining process to require continuedbargaining and capitulation as the price for the contracteventually made with Local . . . we recognize that theRespondent could make these proposals or any otherproposal not in conflict with the provisions of the Act.The Board also said " . . we do not hold that theRespondent had no right to put these proposals on thebargaining table," and then found a violation of Section8(a)(5) because the employer had "adamantly insisted"upon its proposals.In enforcing the Board's order the Supreme Courtemphasized the fact that "The company's representativesmade it equally clear that no agreement would be enteredinto by it unless the agreement contained both clauses,"'Always, whenextended negotiations of this kind are reviewedafter theevent, it is futile to speculate on what might havebeen.The Unionbargained as hard as did the Respondent. Indeed, whilenow finding faultwith the Company for thinking of its other employeesin distant locationswhen bargainingfor the limitedgroupin Yonkers,there is much evidencethat the union spokesman repeatedly stressedthe importance to it ofestablishing working conditions in Yonkers that would parrallel those of itsmembers inNew York City. That a morereasonable attitude on both sidesmight haveled to overallagreement is also indicatedby the many pointson which thepartiesdid reachagreement.Among thesewere a section ofthe preamble,probationary period, temporaryemployees,outsideworkclause, durationof the contract,successors and assigns clause, informationclause, vacation of part-timers,leave of absence,rehiring period, grievanceprocedureslanguage377and that in the end ". . . the unions asked the companywhether the latter would withdraw its demand for the`ballot' and `recognition' clauses if the unions accepted allof the pending requirements of the company. Thecompany declined ...."The burden upon the General Counsel is to prove thecommissionofanunfairlaborpracticebyapreponderance of the substantial evidence on the record asa whole. I cannot find that this burden has been carried inthis case, regardless of whether it be a matter of bad faithor independent illegal acts that are alleged.With theRegional Director having refused to issue any complaintthat the Respondent refused to negotiate on any subjectwhatsoever, itmeans that the Company in fact didbargain about anything it was asked to discuss, and withthis there is the necessary implication that it did so ingood faith.The question of good or bad faith soeffectivelyremoved from the case, both the GeneralCounsel and the Union now rely upon the Supreme Courtdecision inN.L.R.B v. Katz,369 U S. 736, because thereitwas held that there can be a finding of violation ofSection 8(a)(5) even without the subsidiary finding of"subjective bad faith." The precedent is inapposite.The issue inKatzwas very precisely stated by theCourt itself: "Is it a violation of the duty `to bargaincollectively' imposed by 8(a)(5) of the National LaborRelations Act for an employer without first consulting aunion with which it is carrying on bona fide contractnegotiations, to institute changes regarding matters whichare subjects of mandatory bargaining under 8(d) andwhich are in fact under discussion?" Nothing like thathappened here, and no such thing is alleged. InKatztheemployer granted a unilateral raise, independently and inthe teeth of the negotiations going on. The court equatedsuch conduct with literal refusal to meet and confer: ".. .there is no occasion to consider the issue of good faith if aparty has refused even to negotiate infact- `to meet .. .and confer'- about any of the mandatory subjects."[Emphasisinoriginal ]Dignan,forTheHeraldStatesman,didmeet and confer, did consider andcounteroffer, did negotiate.Dignan did say more than once that he would not putcertain things in the contract, but there is very little, ifanything, in South's testimony indicating protest by himagainst this position.More important, nothing was saidduring the extended last meeting on December 27 aboutthese fringematters- pensions, insurance, sick leave,dismissal pay;- the talk was all bread and butter -offerand counteroffer on wages, bonuses, incentiveceilings, and such. And even when South filed his chargeand amended charge, there was no mention of refusals toput things in the contract as particular bones ofcontention.Had this been a real source of irritation, hadthis been at least a contributing factor in the eventualimpasse, surely South, an experienced negotiator, wouldhave relied upon it to strengthen the charge. He saidnothing then. And finally, all doubt on the question isquieted by South's explanation of what brought about theimpasse.He said he decided against further meetingsbecause "they were offeringus inmany cases things thatwere below what was present company practice." This isvirtual admission that it was the failure of the Respondentto satisfy the Union's economic demands that ended thebargaining, and not what should or should not go into acontract.The evidence does not suffice to prove the requisitesubsidiaryassertionthattheRespondent adamantlyinsistedtoimpasseupon its demands that certain 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditionsof employment be excluded from the contract.RECOMMENDED ORDERI shall therefore recommend dismissal of the complaint.''Mr. Stephen Weiss, a practicing attorney,testified that at the time ofthe Board election in flay he appeared on behalf of the Union and had aprivate corridor conversation withMr. Richard Hickey,another lawyer,who then represented the Company.According toWeiss, out of anyoneelse's hearing,Hickey told him "Well, you won the first round but you willIt is hereby recommended that the complaint againstWestchesterRocklandNewspapers, Inc., d/b/a TheHerald Statesman, be, and it hereby is, dismissed.never get a contract"Weiss gave no other testimony Hickey appeared thenext day at the hearing only to deny the statement.Ido not have sufficientreason to believe MrWeiss in this matter.